Appellant brought this suit in the justice's court of Nueces county against appellee on an alleged breach of contract of employment, at a salary of $125 per month, for the months of June, July, and August, 1926; but on the 12th day of July, 1926, appellant was discharged on the ground of incompetency and was paid his salary up to the date of his discharge. The case was appealed to the county court, and there tried by the court with a jury, who found the facts in favor of appellee, and thereupon judgment was entered by the trial court in favor of appellee. We find that the facts support the findings of the jury and the judgment of the court thereon. The case has been fairly tried, and substantial justice administered; hence the judgment is affirmed.